IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
GREENVILLE DIVISION

UNITED STATES OF AMERICA
CRIMINAL NO. 4:19cr141-SA-JMV-1

AUSTIN KYLE RUBY

ORDER SUBSTITUTING COUNSEL

The Federal Public Defender has moved for an order substituting counsel in the above-
styled and numbered cause due to a potential conflict of interest. The Office of the Federal Public
Defender contacted Damon R. Stevenson on February 27, 2020, who agreed to be appointed as
counsel to represent this defendant in his cause to eliminate any possibility of a conflict of interest
and Damon R. Stevenson agreed to be substituted as counsel for the defendant.

Therefore, IT IS HEREBY ORDERED AND ADJUDGED that:

The Office of the Federal Public Defender is hereby released from the obligation of the
representation of this defendant and any other responsibilities concerning the above-styled and
numbered cause and that Damon R. Stevenson hereby substituted as counsel of record for the

defendant in this cause.

IT IS SO ORDERED this the <|%

  

 

UNITED STATES MAGISTRATE JUDGE

 
